Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following registration statements: 1. Form S-8 No. 33-69668 pertaining to the 1993 Employee Stock Purchase Plan and 1993 Long-Term Stock Incentive Plan, 2. Form S-8 No. 33-95052 pertaining to the 1993 Long-Term Stock Incentive Plan of Electroglas, Inc., 3. Form S-8 No. 333-35023 pertaining to the 1997 Stock Incentive Plan and Stock Options Granted Pursuant to Agreement between Electroglas, Inc. and Certain Employees of Knights Technology, Inc., 4. Form S-8 No. 333-28327 pertaining to the Knights Technology Inc., 1987 Stock Option Plan and Employment Agreements with each of Tom Sherby, Ken Huang, Mary Korn and Ankush Oberai, 5. Form S-8 No. 333-49303 pertaining to Options Granted Pursuant to Agreements made between Electroglas, Inc. and Certain Employees of Techne Systems, Inc., 6. Form S-8 No. 333-62139 pertaining to the 1997 Stock Incentive Plan and the 1998 Employee Stock Purchase Plan, 7. Form S-8 No. 333-82209 pertaining to the 1997 Stock Incentive Plan, 8. Form S-8 No. 333-38842 pertaining to the 1997 Stock Incentive Plan, 9. Form S-8 No. 333-67708 pertaining to the Amended and Restated 1997 Stock Incentive Plan, 10. Form S-8 No. 333-67712 pertaining to the 2001 Non-Officer Employee Stock Incentive Plan, 11. Form S-8 No. 333-96827 pertaining to the 2002 Employee Stock Purchase Plan, 12. Form S-8 No. 333-103160 pertaining to the 2001 Non-Officer Employee Stock Incentive Plan, as amended, and 13. Form S-3 No. 333-134587 pertaining to the issuance of common stock, preferred stock, debt securities and/or warrants; of our report dated March 3, 2005 with respect to the consolidated financial statements of Electroglas, Inc., for the year ending December 31, 2004 included in this Annual Report (Form 10-K), for the year ended May 31, 2007. /s/ Ernst & Young LLP San Jose, California August 9, 2007 64
